DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 03/04/21, claims 21, 23-25, and 27-30 have been amended, and claims 1-20 have been canceled.

Response to remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 03/04/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating previously cited prior art references.
Furthermore, in response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, please refer to the following new grounds of rejection for a detailed discussion.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of (AIA ) 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 21-22 and 25-26 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1) in view of Choi (2017/0195671 A1).
Regarding claims 21 and 25, Huang et al discloses an apparatus/method for video coding, comprising:
processing circuitry (Fig. 3, 312) configured to:
receive input data associated with a current block that is a prediction block (of the final motion vector, MV_1) defined in a bitstream (301) (paras. [0034-0035], [0018-0019], [0056-0057]);
determining motion vectors (MV_1) of the current block (Fig. 3; paras. [0045], [0034-0035]);
determine whether a size of the current block is smaller than or equal to a threshold size (a predetermined block size) for a decoder-side motion vector refinement (DMVR/DMVD) (abs.; paras. [0012-0013], [0034-0045], [0035]); 
in response to the size of the current block being determined to be smaller than or equal to the threshold (the predetermined block size) size,
performing a process of the DMVR for the current block based on the motion vectors of (the target block within) the current block, and performing respective processes of the DMVR for (coding/encoding) the current blocks (in image sequences) (abs.; paras. [0013-0022], [0034-0045], [0035]); and further comprising the method of;  
A)	partitioning the current block (106) into a plurality of sub-current blocks (102) having a size equal to or smaller than the threshold size (the predetermined block size being same as the current block, which is same as a transform block, which is same as a target block), at least one of the plurality of sub-current block(s) (102) inheriting/receiving the motion vector(s) (110) of the current block (106); (paras. [0013], [0035], [0004-0006]) and
performing respective processes of the DMVR for the sub-current blocks (102) based on the motion vectors of the current block (106) (Fig. 1; paras. [0003-0005]).
Huang et al does not seem to particularly disclose:
in response to the size of the current block being determined to be larger than the threshold size, performing the above method A).
However, Choi teaches a decoding/encoding apparatus/method comprising:
when a size of the current block is a larger size (1310 or 1320), partitioning/split the current block into a plurality of sub-current blocks (1316 or 1326) having a size equal to or smaller than the larger size (1310 or 1320), in order to encode/decode an image based on coding units/blocks that are hierarchically split and have various sizes and shapes (abs.; Figs. 13, 15; paras. [0126-0133], [0151-0152]). 
 Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for video coding as taught by Huang et al to incorporate/combine Choi’s teachings as above so that in response to the size of the current block being determined to be larger than the threshold size, perform the above method A),
and further perform corresponding inter prediction and inverse transform, thereby encoding/decoding an image based on coding units/blocks that are hierarchically split and have various sizes and shapes.
Regarding claims 22 and 26, Huang et al discloses DMVR being applied on each of the current target block(s) having n x m pixels (para. [0004]), wherein the (current) block size of the DMVD target block can be set to be identical to the transform block size (e.g., 4 x 4 or 8 x 8), wherein a 4 x 4 block is typically considered as sub-block (para. [0035]).
Furthermore, Choi teaches applying the process of partitioning the current block into the plurality of sub-current blocks as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for video coding as taught by Huang et al to incorporate/combine Choi’s teachings as above so that the respective processes of the DMVR for the sub-current blocks are independently performed for substantially the same reason/rational as discussed above. 

7.	Claims 23 and 27 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1) and Choi (2017/0195671 A1) as applied to claims 21 and 25 above, respectively, and further in view of Ikai et al (2017/0134750 A1).
	Regarding claims 23 and 27, the combination of Huang et al and Choi does not seem to particularly disclose, wherein the threshold size is predefined or signaled, at a sequence level, picture level, or slice level of the bitstream.
However, Ikai et al teaches a predetermined block (threshold) size (LCU) being predefined or signaled, at a sequence level, picture level, or slice level of a bitstream, in order to execute a filtering process at least based on a partition mode while maintaining coding efficiency (para. [0054]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for video coding as taught by Huang et al to incorporate/combine Ikai et al’s teaching as above so that the threshold size is predefined or signaled, at the slice level of the bitstream, in order to execute a filtering process at least based on a partition mode while maintaining coding efficiency. 

8.	Claims 24 and 28 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1) and Choi (2017/0195671 A1) as applied to claims 21 and 25 above, respectively, and further in view of Divorra Escoda et al (2009/0196517 A1).
	Regarding claims 24 and 28, the combination of Huang et al and Choi does not seem to particularly disclose, wherein the threshold size is dependent on video resolution or standard profile unit.
However, Divorra Escoda et al teaches apparatus/method for reduced resolution partitioning comprising, wherein a block processing unit size (double the block size) is dependent on video resolution (lower the resolution) in order to achieve efficient compression (para. [0004]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for video coding as taught by Huang et al to incorporate/combine Divorra Escoda et al’s teaching as above so that the threshold size is dependent on video resolution in order to achieve efficient compression.

9.	Claims 29 and 30 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1) and Choi (2017/0195671 A1) as applied to claims 21 and 25 above, respectively, and further in view of Bultje et al (2019/0141338 A1).
	Regarding claims 29 and 30, the combination of Huang et al and Choi does not seem to particularly disclose, wherein the threshold size corresponds to a maximum number of total samples, a maximum number of rows, or a maximum number of columns.
However, Bultje et al teaches encoding and decoding using tiling (using blocks) comprising multiple blocks/tiles can be encoded, wherein in some implementations, block/tile size limitations may be mandatory or the block width/row, block height/column, or both, for a block in a frame/picture may differ, and coding using blocks/tiles may include using a defined maximum number of rows (row blocks), in order to provide advantageous encoding and decoding using tiling (blocking scheme) (paras. [0068], [0002]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for video coding as taught by Huang et al to incorporate/combine Bultje et al’s teaching as above, so that the threshold size corresponds to the defined maximum number of rows, in order to provide advantageous encoding and decoding using the blocks/tiles. 

Conclusion
10.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Chen et al (2018/0241998 A1), Deriving motion vector information at a video decoder. 
B) 	An et al (2018/0352226 A1), Apparatus/method for block partition with smallest block size in video coding.
C) 	Chen et al (2019/0222848 A1), Decoder side motion vector derivation.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

13.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/SHAWN S AN/Primary Examiner, Art Unit 2483